765 N.W.2d 335 (2009)
Elvia LAGACE, Plaintiff-Appllee,
v.
DAVID J. STANTON & ASSOCIATES, INC., d/b/a Wendy's, Defendant-Appellant.
Docket No. 138403. COA No. 287561.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the January 28, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented *336 should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.